DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the request for continued examination filed 1/6/2021 and amendments and remarks filed on 12/8/2020.
Claims 1-26 remain pending. Claims 1, 8, & 15 have been amended. Claims 1-26 have been examined and are rejected. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/6/2021 has been entered.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:


In response to argument (a), examiner respectfully disagrees. 
To et al. teaches deploying based on template directives which may specify the order in which resources should be instantiated [To: Fig. 6; 29:42-67], In other words the deploying (i.e. the plurality of actions) is based on the instantiation order specified in the template. 

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8, 10, 12, 15, 17, 19, & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al. (US 2009/0282404 A1) in view of Ganesh (US 2019/0146810 A1) in view of Tembey et al. (US 2019/0327144 A1) in view of To et al. (US 10,318,265 B1).
With regard to Claim 1, Khandekar teaches:
A service deployment system associated with a virtual computing system having a plurality of application services installed thereon; (a provisioning server comprising a plurality of selectable software components and staged VMs [Khandekar: 0070-71]);
the service deployment system comprising
a memory that stores user indicators; (provisioning server comprises a temporary usage area that holds the user input (i.e. user indicators) as well as the various temporary data needed while provisioning [Khandekar: 0075; 0161; 0164]);
and a processing unit that deploys the plurality of application services based on the user indicators; (provisioning server comprises a conventional computer system including system hardware, system software, devices, etc. as needed [Khandekar: 0067-68]);
wherein the processing unit: 
receives the user indicators and stores the user indicators within the memory; (a user selects desired components and/or specifies system characteristics which are stored in a data structure [Khandekar: 0070; 0083; 0164]);
maps the user indicators to the plurality of application services; (a heuristics engine within the provisioning server takes the user input and applies heuristics/rules to select or build the most appropriate VM [Khandekar: 0072; 0083; 0175]);
determines deployment locations associated with the plurality of application services; (selecting an appropriate host to deploy on [Khandekar: 0072; 0175; 0190]);
application services and the deployment locations; (provisioning and deploying the VM on the selected host [Khandekar: 0072-74; 0196-202]).


However, Khandekar does not specifically teach that the deployed applications are software functionality services.
	
In a similar field of endeavor involving automated deployment of a virtualized computing environment, Ganesh discloses:
a processing unit that deploys the plurality of software functionality services based on the user indicators; (receive a set of requirements for a virtualized computing environment (i.e. user indicators), translate the set of requirements into a concise representation of the computing environment using cloud-definition language (CDL) code to enumerate each instance of the services or components to be deployed, and using the CDL-based representation to generate an orchestration template from which an automated system can deploy the computing environment and predict its performance [Ganesh: 0077; 0084; 0087; 0001-2]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar in view of Ganesh in order to map and deploy software functionality services in the system of Khandekar. 
One of ordinary skill in the art would have been motivated to combine Khandekar with Ganesh as doing so would allow the task of deploying cloud-computing services to be fully automated while providing an additional benefit of rapid elasticity in which capabilities can be rapidly and elastically provisioned automatically to quickly scale out and rapidly released to quickly scale in [Ganesh: 0026; 0031]. 


However, Khandekar-Ganesh does not teach (where underlining indicates the portion of each limitation not taught):
a distributed cluster of virtual machines for running the plurality of software functionality;
a memory that stores user indicators and a configuration state of the distributed cluster; 
a processing unit that deploys the plurality of software functionality services based on the user indicators and the configuration state of the distributed cluster;
wherein the processing unit: detects a change in the configuration state; and generates an updated plurality of actions responsive to the change in the configuration state;
	
In a similar field of endeavor involving a template driven infrastructure in virtualized server systems, Tembey discloses:
a distributed cluster of virtual machines for running the plurality of software functionality; (a virtual server rack that is an aggregated pool of logic resources exposed as one or more VM clusters along with a logical storage pool and network connectivity that run hypervisors to virtualize processor, memory, storage, and networking resources into logical resources to run multiple VMs that run OSs and applications [Tembey: 0036]);
a memory that stores a configuration state of the distributed cluster; (a template manager can back up a copy of the workload domain after deployment [Tembey: 0131; 0172]);
a processing unit that deploys the plurality of software functionality services based on the user indicators and the configuration state of the distributed cluster; (deploy a workload domain based on one of the plans (i.e. user indicators) using one or more available resources (i.e. configuration state) [Tembey: 0170]);
wherein the processing unit: detects a change in the configuration state; and generates an updated plurality of actions responsive to the change in the configuration state; (deploying a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar-Ganesh in view of Tembey in order to generate an updated plurality of actions responsive to a detected change in the configuration state in the system of Khandekar-Ganesh. 
One of ordinary skill in the art would have been motivated to combine Khandekar-Ganesh with Tembey as doing so would allow the virtual server rack to be modified (e.g., add, subtract, and/or modify a virtual resource included in the virtual rack) to produce different system information that can be used to produce one or more modified templates reflecting the changes [Tembey: 0102-104].


However, Khandekar-Ganesh-Tembey does not teach (where underlining indicates the portion of each limitation not taught):
wherein the processing unit: 
determines an order of deployment associated with the plurality of services;
and generates a plurality of actions responsive to the plurality of services, the order of deployment, and the deployment locations; 
	
In a similar field of endeavor involving deploying software resources in a multi-tenant network, To discloses:
wherein the processing unit: 
determines an order of deployment associated with the plurality of services; and generates a plurality of actions responsive to the plurality of services and the order of deployment; (determining dependencies between resources and an order in which the resources should be instantiated (e.g. provisioned using service provider resources) [To: 29:42-67; 30:47-67]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar-Ganesh-Tembey in view of To in order to determine an order of deployment in the system of Khandekar-Ganesh-Tembey. 
One of ordinary skill in the art would have been motivated to combine Khandekar-Ganesh-Tembey with To as doing so would ensure that any dependencies are met that would otherwise result in deployment failure [To: 30:47-67; 28:55-67]).

With regard to Claim 3, Khandekar-Ganesh-Tembey-To teaches:
The system of claim 2, further comprising a virtual machine coupled to the controller virtual machine, wherein determining the deployment locations includes determining the user virtual machine on which to deploy the plurality of software functionality services; (taking the user input and applying heuristics/rules to select the most appropriate virtual machine [Khandekar: 0072; 0175]. Ganesh teaches using cloud-definition language (CDL) code to enumerate each instance of the services of components to be deployed [Ganesh: 0077; 0084; 0087; 0001-2]).

With regard to Claim 5, Khandekar-Ganesh-Tembey-To teaches:
The system of claim 1, wherein receiving the user indicators includes receiving a plurality of end-user application identifiers and a plurality of license keys possessed by a user; 

With regard to Claims 8, 10, 12, 15, 17, & 19, they appear substantially similar to the limitations recited by claims 1, 3, & 5 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 8, 10, 12, 15, 17, & 19 are rejected for the same reasons as set forth in claims 1, 3, & 5.

With regard to Claim 24, Khandekar-Ganesh-Tembey-To teaches:
The system of claim 1, wherein each of the plurality of software functionality services is operable to perform one or more of the user indicators; (A user selects one or more applications, and in response a heuristics engine then selects the appropriate applications from a library of available applications, wherein instead of specifying specific applications, a user may instead specify intended tasks and/or functional goals which will then be mapped to appropriate applications capable of performing the intended task/goal [Khandekar: 0070; 0072; 0083]. Ganesh teaches that the orchestration template comprises a description of each instance of a service or virtual component to be deployed, wherein the services correspond to the set of requirements [Ganesh: 0077; 0084; 0087; 0001-2]).

With regard to Claims 25-26, they appear substantially similar to the limitations recited by claim 24 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 25-26 are rejected for the same reasons as set forth in claim 24.


Claims 2, 9, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al. (US 2009/0282404 A1) in view of Ganesh (US 2019/0146810 A1) in view of Tembey et al. (US 2019/0327144 A1) in view of To et al. (US 10,318,265 B1) as applied to Claims 1 above, and further in view of Altman et al. (US 2018/0062944 A1). 
With regard to Claim 2, Khandekar-Ganesh-Tembey-To teaches:
The system of claim 1, further comprising a controller virtual machine, wherein the processing unit sends commands to the plurality of controller virtual machines, the commands implementing the plurality of actions; (the provisioning engine takes each user request and runs a corresponding provisioning operation [Khandekar: 0188; 0196-202]).

However, Khandekar-Ganesh-Tembey-To does not teach (where underlining indicates the portion of each limitation not taught):
wherein the processing unit sends remote procedure calls to the plurality of controller virtual machines, the remote procedure calls implementing the plurality of actions.
	
In a similar field of endeavor involving accessing services via applications executing on remote servers, Altman discloses:
wherein the processing unit sends remote procedure calls to the plurality of controller virtual machines, the remote procedure calls implementing the plurality of actions; (utilizing Remote Procedure Call (RPC) APIs to enable modification of resources available to operate an application and provisioning of components such as virtual machines [Altman: 0017]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar-Ganesh-Tembey-To in view of Altman in order to utilize Remote Procedure Calls in the system of Khandekar-Ganesh-Tembey-To. 


With regard to Claims 9 & 16, they appear substantially similar to the limitations recited by claim 2 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 9 & 16 are rejected for the same reasons as set forth in claim 2.


Claims 4, 11, 17, & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al. (US 2009/0282404 A1) in view of Ganesh (US 2019/0146810 A1) in view of Tembey et al. (US 2019/0327144 A1) in view of To et al. (US 10,318,265 B1) as applied to Claims 1 above, and further in view of Krishnappa et al. (US 10,732,964 B2). 

With regard to Claim 4, Khandekar-Ganesh-Tembey-To teaches:
The system of claim 1, wherein the user indicators are first user indicators, and wherein the processing unit further:
receives second user indicators; (the deployment templates may be used for updating, reconfiguration, or version management of deployable units and other resources of a provider network [To: 29:18-41; 37:11-36]).

However, Khandekar-Ganesh-Tembey-To does not teach (where underlining indicates the portion of each limitation not taught):
and compare the second user indicators to the first user indicators;

In a similar field of endeavor involving updating applications in a distributed system environment, Krishnappa discloses:
and compare the second user indicators to the first user indicators; (detecting one or more updates configured to modify at least one object of a component in an application environment, and comparing the metadata associated with the instance with the new metadata associated with the new instance; [Krishnappa: 2:30-3:6; Claim 1]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar-Ganesh-Tembey-To in view of Krishnappa in order to compare second user indicators to first user indicators in the system of Khandekar-Ganesh-Tembey-To. 
One of ordinary skill in the art would have been motivated to combine Khandekar-Ganesh-Tembey-To with Krishnappa as doing so would allow differences to be detected during the comparison that can be serialized into an update data package [Krishnappa: 2:30-3:6; Claim 1].

With regard to Claim 21, Khandekar-Ganesh-Tembey-To-Krishnappa teaches:
The system of claim 4, wherein the user indicators are first user indicators, and wherein the processing unit further:
generates a second plurality of actions responsive to determining a difference between the second user indicators and the first indicators; (comparing the metadata associated with the instance with the new metadata associated with the new instance, and serializing the differences into an update data package which is installed in the currently running instance [Krishnappa: 2:30-3:6; Claim 1]). 

With regard to Claims 11, 17, & 22-23, they appear substantially similar to the limitations recited by claims 4 & 21 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 11, 17, & 22-23 are rejected for the same reasons as set forth in claims 4 & 21.


Claims 6, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al. (US 2009/0282404 A1) in view of Ganesh (US 2019/0146810 A1) in view of Tembey et al. (US 2019/0327144 A1) in view of To et al. (US 10,318,265 B1) as applied to Claims 1 above, and further in view of Sato et al. (US 2019/0121660 A1). 
With regard to Claim 6, Khandekar-Ganesh-Tembey-To teaches the system of claim 1, but does not teach: 
wherein determining the deployment locations includes wherein determining the deployment locations based on input received from a load balancer.

	
In a similar field of endeavor involving deploying virtual machines, Sato discloses:
wherein determining the deployment locations includes wherein determining the deployment locations based on input received from a load balancer; (the deployment control unit sequentially deploys new virtual machines by the load balance method in which the availability of resources is considered [Sato: 0135; Fig. 7]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar-Ganesh-Tembey-To in view of Sato in order to determine deployment locations based on input received from a load balancer in the system of Khandekar-Ganesh-Tembey-To. 


With regard to Claims 13 & 20, they appear substantially similar to the limitations recited by claim 6 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 13 & 20 are rejected for the same reasons as set forth in claim 6.


Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al. (US 2009/0282404 A1) in view of Ganesh (US 2019/0146810 A1) in view of Tembey et al. (US 2019/0327144 A1) in view of To et al. (US 10,318,265 B1) as applied to Claims 1 above, and further in view of Dobrev (US 2018/0165122 A1). 
With regard to Claim 7, Khandekar-Ganesh-Tembey-To teaches:
The system of claim 1, wherein determining the order of deployment includes determining the order of deployment based on dependencies between the plurality of software functionality services; (determining dependencies between resources and an order in which the resources should be instantiated (e.g. provisioned using service provider resources) [To: 29:42-67; 30:47-67]).

However, Khandekar-Ganesh-Tembey-To does not explicitly teach a dependency graph showing dependencies between the plurality of software functionality services.

In a similar field of endeavor involving deployment of software applications, Dobrev discloses:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar-Ganesh-Tembey-To in view of Dobrev in order utilize a dependency graph in the system of Khandekar-Ganesh-Tembey-To. 
One of ordinary skill in the art would have been motivated to combine Khandekar-Ganesh-Tembey-To with Dobrev as doing so would utilize a common mathematical technique for representing dependencies that is easily comprehended by both users and computers.

With regard to Claim 14, it appears substantially similar to the limitations recited by claim 7 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 14 is rejected for the same reasons as set forth in claim 7.


Conclusion
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446